       Case 1:18-cv-01055-JPW Document 40 Filed 06/29/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KATHY WATSON,               :                Civil No. 1:18-cv-01055
                            :
         Plaintiff,         :
                            :
         v.                 :
                            :
COMMONWEALTH OF             :
PENNSYLVANIA, DEPARTMENT OF :
REVENUE,                    :
                            :
         Defendant.         :                Judge Jennifer P. Wilson


TIMOTHY SHELLEY,            :                Civil No. 1:18-cv-01352
                            :
         Plaintiff,         :
                            :
         v.                 :
                            :
COMMONWEALTH OF             :
PENNSYLVANIA, DEPARTMENT OF :
REVENUE,                    :
                            :
         Defendant.         :                Judge Jennifer P. Wilson

                                    ORDER

     AND NOW, this 29th day of June, 2020, upon review of the Defendant’s

motions for summary judgment and all relevant filings, IT IS ORDERED that:

     1. The motion, Doc. 20, which is associated with case number 1:18-cv-

         01055, is GRANTED. The Clerk of Court is directed to enter judgment

         in the Defendant’s favor on all counts.




                                        1
 Case 1:18-cv-01055-JPW Document 40 Filed 06/29/20 Page 2 of 2



2. The motion, Doc. 22, which is associated with case number 1:18-cv-

   01352, is GRANTED. The Clerk of Court is directed to enter judgment

   in the Defendant’s favor on Counts I and II.

3. The state-law claim in Count III of the complaint associated with case

   number 1:18-cv-01352 is DISMISSED without prejudice.

4. The Clerk of Court is further directed to CLOSE case number 1:18-cv-

   01055.

                                s/Jennifer P. Wilson
                                JENNIFER P. WILSON
                                United States District Court Judge
                                Middle District of Pennsylvania




                                  2
